Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the Request for Continued Examination filed on 11/30/2022.
Claims 1 and 10-11 and 20 have been amended.
Claims 1-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are directed to a method (i.e., a process) and claims 11-22 are directed to non-transitory computer readable medium (i.e., a manufacture). Accordingly, claims 1-22 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 is the method claim and claim 11 covers the matching computer readable medium.
Specifically, independent claim 1 recites:
A computer implemented method for transmitting targeted digital impressions to a filtered audience, the method comprising:
receiving, by uploading from a client computer among one or more client computers that are communicatively coupled to one or more computers programmed to implement a demand side platform (DSP) campaign planning system, a first list of one or more healthcare provider identifiers, each of the one or more healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider (HCP),
receiving, at the one or more computers, practice data comprising one or more of: clinical medical data indexed by the healthcare provider identifiers, prescription data specifying drug prescriptions previously written and indexed by the healthcare provider identifiers and/or medical claims data indexed by the healthcare provider identifiers;
digitally storing the practice data in a secure shared database that is accessible by the DSP campaign planning system, the secure shared database implementing at least one of security controls, access controls, or tenant segmentation to secure the practice data;
forming counts of healthcare providers by automatically joining and correlating disparate tables that store different datasets of the practice data, the counts being unavailable in the first list, in the practice data, or in a combination thereof, including matching healthcare provider identifiers in the first list to the practice data;
displaying, in a graphical user interface that is generated by the DSP campaign planning system and provided to one or more client computers, the counts of healthcare providers based upon using the first list and matching healthcare provider identifiers in the first list to the practice data;
receiving, from the one or more client computers, input specifying one or more filter attributes, including input in an input box widget specifying a diagnosis code or procedure code and a radio button specifying a diagnosis or a procedure;
in response, searching for particular parameters in a hierarchical ontology of filter terms that match the input and displaying in the graphical user interface a hierarchical tree of codes and expansion icons;
receiving multiple input operations specifying selections of the expansion icons to specify HCPs associated with target codes and updating the tree to further expand or narrow codes and code definitions shown in the tree;
as the input is received to select codes for filtering, filtering the first list based on the one or more filter attributes and updating a filtered second list representing a target audience of healthcare provider identifiers;
transmitting the filtered second list of healthcare provider identifiers to a DSP service implemented using one or more DSP server computers, the DSP service being programmed to receive a particular healthcare provider identifier, match the particular healthcare provider identifier to the filtered second list, and in response to a match, generate instructions for use by one or more of an advertising exchange, media server and/or media and advertisement display channel to cause presentation of a targeted digital impression on a user computer associated with the particular healthcare provider identifier;
generating and causing displaying in the graphical user interface one or more of: a first visual table of data comprising rows corresponding to deciles of a subgroup of a procedure code or a diagnosis code; a second visual table comprising rows corresponding to diagnosis codes; and a third visual table comprising rows corresponding to procedure codes; each of the first visual table, second visual table, and third visual table comprising a first column identifying a count of unique HCPs and a second column identifying an estimated number of impressions available for the HCPs per decile, based on the practice data and the filtered second list.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because targeting individuals and audiences of healthcare providers with a demand platform campaign impressing upon the individuals’ and audiences of healthcare providers’ demographic data, specialty, geographical locations, education, ranking healthcare impressions for advertisement and bidding all relate to managing human behavior/interactions between people/business transactions.  Furthermore, the foregoing underlined limitations constitute (b) “mathematical concepts” because corresponding to decile subgroups and estimating a number of impressions available for the healthcare providers per decile are mathematical relationships.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-10 and 12-22 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 8 and 9, these claims constitute: (a) “certain methods of organizing human activity” because submitting bids based on ranked and revised impressions relate to managing human behavior/interactions between people/business transactions. 
In relation to claims 2, 12 and 21-22, these claims merely recite specific kinds of healthcare provider identifiers that was indexed such as National Provider Identifier (NPI). Claims 3- 5, 10, 13-15 and 20 recite associated practice data obtained via one or more computers, practice data associated with the healthcare provider identifier such as diagnosis, procedure or prescription history, practice and patient statistics related to at least one of HCP specialty, geography, or HCP claim codes and receiving a cookie, mobile advertising identifier, third-party identity token, or other digital identity data value that is capable of use in digital advertising. Claims 6 and 16 recite more determining steps such as repeating, generating and updating filtered attributes. 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claim 11), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer implemented method for transmitting targeted digital impressions to a filtered audience, the method comprising:
receiving, using one or more computers programmed to implement a demand side platform (DSP) campaign planning system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a first list of one or more healthcare provider identifiers, each of the one or more healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
receiving, at the one or more computers (conventional computer implementation as noted below, see MPEP § 2106.05(f)), practice data comprising one or more of: clinical medical data indexed by the healthcare provider identifiers, prescription data specifying drug prescriptions previously written and indexed by the healthcare provider identifiers and/or medical claims data indexed by the healthcare provider identifiers (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
digitally storing the practice data (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in a secure shared database that is accessible by the DSP campaign planning system, the secure shared database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) implementing at least one of security controls, access controls, or tenant segmentation to secure the practice data
displaying, in a graphical user interface that is generated by the DSP campaign planning system and provided to one or more client computers (conventional computer implementation as noted below, see MPEP § 2106.05(f)), counts of healthcare providers based upon using the first list and matching healthcare provider identifiers in the first list to the practice data;
receiving, from one or more client computers (conventional computer implementation as noted below, see MPEP § 2106.05(f)), input specifying one or more filter attributes, and in response, filtering the first list based on the one or more filter attributes to produce a filtered second list representing a target audience of healthcare provider identifiers (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
transmitting the filtered second list of healthcare provider identifiers to a DSP service implemented using one or more DSP server computers (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the DSP service being programmed to receive a particular healthcare provider identifier, match the particular healthcare provider identifier to the filtered second list, and in response to a match, generate instructions for use by one or more of an advertising exchange (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), media server and/or media and advertisement display channel (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to cause presentation of a targeted digital impression on a user computer (conventional computer implementation as noted below, see MPEP § 2106.05(f)) associated with the particular healthcare provider identifier.

A computer implemented method for transmitting targeted digital impressions to a filtered audience, the method comprising:
receiving, by uploading from a client computer among one or more client computers that are communicatively coupled to one or more computers programmed to implement a demand side platform (DSP) campaign planning system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a first list of one or more healthcare provider identifiers, each of the one or more healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider (HCP) (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec),
receiving, at the one or more computers (conventional computer implementation as noted below, see MPEP § 2106.05(f)), practice data comprising one or more of: clinical medical data indexed by the healthcare provider identifiers, prescription data specifying drug prescriptions previously written and indexed by the healthcare provider identifiers and/or medical claims data indexed by the healthcare provider identifiers (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
digitally storing the practice data (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in a secure shared database that is accessible by the DSP campaign planning system, the secure shared database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) implementing at least one of security controls, access controls, or tenant segmentation to secure the practice data;
forming counts of healthcare providers by automatically joining and correlating disparate tables that store different datasets of the practice data, the counts being unavailable in the first list, in the practice data, or in a combination thereof, including matching healthcare provider identifiers in the first list to the practice data;
displaying, in a graphical user interface that is generated by the DSP campaign planning system and provided to one or more client computers (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the counts of healthcare providers based upon using the first list and matching healthcare provider identifiers in the first list to the practice data;
receiving, from the one or more client computers (conventional computer implementation as noted below, see MPEP § 2106.05(f)), input specifying one or more filter attributes, including input in an input box widget specifying a diagnosis code or procedure code and a radio button specifying a diagnosis or a procedure (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
in response, searching for particular parameters in a hierarchical ontology of filter terms that match the input and displaying in the graphical user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) a hierarchical tree of codes and expansion icons;
receiving multiple input operations specifying selections of the expansion icons to specify HCPs associated with target codes and updating the tree to further expand or narrow codes and code definitions shown in the tree (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
as the input is received to select codes for filtering, filtering the first list based on the one or more filter attributes and updating a filtered second list representing a target audience of healthcare provider identifiers;
transmitting the filtered second list of healthcare provider identifiers to a DSP service implemented using one or more DSP server computers, the DSP service being programmed to receive a particular healthcare provider identifier, match the particular healthcare provider identifier to the filtered second list, and in response to a match, generate instructions for use by one or more of an advertising exchange, media server and/or media and advertisement display channel (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to cause presentation of a targeted digital impression on a user computer associated with the particular healthcare provider identifier;
generating and causing displaying in the graphical user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) one or more of: a first visual table of data comprising rows corresponding to deciles of a subgroup of a procedure code or a diagnosis code; a second visual table comprising rows corresponding to diagnosis codes; and a third visual table comprising rows corresponding to procedure codes; each of the first visual table, second visual table, and third visual table comprising a first column identifying a count of unique HCPs and a second column identifying an estimated number of impressions available for the HCPs per decile, based on the practice data and the filtered second list.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes one or more computers, a demand side platform (DSP) campaign planning system, a shared database, a graphical user interface, one or more client computers, one or more DSP server computers and a media server, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, by uploading …. a first list of one or more healthcare provider identifiers, each of the one or more healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider (HCP)”, “receiving, …. practice data comprising one or more of: clinical medical data indexed by the healthcare provider identifiers, prescription data specifying drug prescriptions previously written and indexed by the healthcare provider identifiers and/or medical claims data indexed by the healthcare provider identifiers”, “storing the practical data” and “receiving, …., input specifying one or more filter attributes, and in response, filtering the first list based on the one or more filter attributes to produce a filtered second list representing a target audience of healthcare provider identifiers,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 1 (similar to claim 1) does not have any additional elements.
For claims 1 and 11, regarding the additional limitation “one or more of an advertising exchange, media and advertisement display channel” the Examiner submits that this additional limitation amounts to merely using a computer, with audio/ video component, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
For claims 2 and 20 (similar to claims 1 and 11), regarding the additional limitation “received from cookies, mobile advertising identifier, third party identity token” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitation “using one or more computers cause the one or more computers to perform receiving, at the one or more computers, for use in association with the practice data, one or more of demographic data, specialty data, best-of-breed address data and/or education data, each being indexed by the healthcare provider identifiers” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-10 and analogous independent claim 11 with its dependent claims 12-22 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the one or more computers, the demand side platform (DSP) campaign planning system, the shared database, the graphical user interface, the one or more client computers, the one or more DSP server computers and the media server, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “one or more of an advertising exchange, media and advertisement display channel”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, by uploading …. a first list of one or more healthcare provider identifiers, each of the one or more healthcare provider identifiers comprising a unique alphanumeric string that corresponds to exactly one healthcare provider (HCP)”, “receiving, …. practice data comprising one or more of: clinical medical data indexed by the healthcare provider identifiers, prescription data specifying drug prescriptions previously written and indexed by the healthcare provider identifiers and/or medical claims data indexed by the healthcare provider identifiers”, “storing the practical data” and “receiving, …., input specifying one or more filter attributes, and in response, filtering the first list based on the one or more filter attributes to produce a filtered second list representing a target audience of healthcare provider identifiers,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claim 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 2-10 and 12-22 analogous dependent claims 1 and 11, there is no additional elements.
In dependent claims 10 and 20 recite “the particular healthcare provider identifier being received from the cookie, mobile advertising identifier, third-party identity token, or other digital identity data value that is capable of use in digital advertising”, are analogous to independent claims 1 and 11, recite “receiving, at the one or more computers, practice data comprising one or more of: clinical medical data indexed by the healthcare provider identifiers, prescription data specifying drug prescriptions previously written and indexed by the healthcare provider identifiers and/or medical claims data”,  the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1- 22 are ineligible under 35 USC §101.









Response to Arguments
Applicant argues that the claims are directed to technical subject matter providing a technical solution to a technical problem, addressing a unique technical challenge existing in the field of digital advertising involving automatically joining and/or correlating disparate datasets of healthcare data in conjunction with digital presence data relating to HCPs to find more efficient ways of digitally transmitting relevant content to these parties in real time, and the case focused on a solution to a computer-functionality problem, and included sufficient specificity to be patent- eligible under step one of Alice—that is, the claim did not recite an abstract idea at all, e.g. see pgs. 10-12 and 16 of Remarks – Examiner disagrees.
In the instant case, implementing a demand side platform (DSP), identifying a particular healthcare provider with his/her NPIs, securely storing clinical and administrative healthcare data in a database and the sort are not technical improvements. As discussed supra, the claimed invention does not provide a physical improvement to the computer. The claimed invention also does to improve any other technical field, see, e.g., Diamond v. Diehr. The claimed invention may improve the abstract idea, but an improved abstract idea is still an abstract idea.
Applicant argues that the present claims cannot monopolize a method of organizing human activity, human behavior/interactions between people/business transactions, e.g. see pgs. 10-12 and 17 of Remarks – Examiner disagrees.
The recited improvements are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve transmitting targeted digital impressions to a filtered audience (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself. Furthermore, as stated above, even if the current invention does not pre-empt the entire field of demand side platform (DSP), it still pre-empts, wherein the abstract idea is performed using a generic computer. Automatically joining and correlating disparate tables that store different datasets of the practice data, the counts being unavailable in the first list, in the practice data, or in a combination are not liken to Ancora and are operations any generic computer is merely using the computer as a tool to implement the abstract idea (saying “apply it”) and is merely using the computer in the manner in which it was designed to be used, i.e., performing generic computer functions.
The claimed invention closely relates to Vovan (U.S. 2013/0041688 A1), Dulori (U.S. 2020/0234380 A1), Anderson (U.S. 2014/0136237 A1) and Kadry (U.S. 2006/0247968 A1) a demand side platform (DSP) to target an audience of healthcare providers (hcp), who typically write prescriptions, by filtering attributes in the hcp’s practice data (diagnostic codes and procedure codes). Ultimately, a list of hcp is generated for transmission based on an estimated number of impressions determined from the gathered practice history data. However, the Vovan, Dulori, Anderson and Kadry references do not teach the details in the way the DSP is processed such as forming counts to store datasets to include matched hcp identifiers of the practical data, search parameters in comparison with hierarchal inputs most closely matching, generating deciles of a subgroup with the diagnostic codes and procedure codes and identifying an estimated number of impressions available for the HCPs per decile. Therefore, the 103 rejection has been removed.

Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/T.S.W./               Examiner, Art Unit 3686
12/14/2022             

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686